Order entered April 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00484-CV

                         IN RE STEPHEN C. SCANLON, Relator
                Original Proceeding from the 303rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-10-04599

                                          ORDER
                          Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

Although we have reviewed relator’s mandamus record and all supporting appendices in

determining this petition for writ of mandamus, because the mandamus record and supporting

appendices 1, 2, 3, and 6 include unredacted information that identifies the relator’s minor

children, we STRIKE relator’s mandamus record and supporting appendices 1, 2, 3, and 6. TEX.

R. APP. P. 9.9(b). We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   LANA MYERS
                                                           JUSTICE